DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 5/20/22 is acknowledged.  The traversal is on the ground(s) that it should be no burden on the examiner to consider all the claims because the method of fracking of claim 15 requires the composition of claim 1.  This is not found persuasive because the method is distinguished in that it requires compounds placed together in a certain order in certain environments and temperature/pressure conditions, where certain reactions take place to generate certain other chemicals as well as precipitants used as proppants. The composition claims are far broader and do not have all of the requirements of the method claims.
The requirement is still deemed proper and is therefore made FINAL.

This application is in condition for allowance except for the presence of claims 1-7, 9-12, and 14 directed to an invention non-elected with traverse in the reply filed on 5/20/22. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0083652 (US’652) and CA 2875725 (CA’725) teach methods that include fracturing shale formations. 
US’652 teaches the fracturing fluid having the various calcium and zinc salts [0002-0003], but no mention of a carbonate ion generating compound. The reference does teach treating flowback water with carbonates [0011], but fails to teach the invention as claimed. 
CA’725 teaches fracturing shale formations (p. 8), and the fluids may comprise the various calcium and zinc salts (p. 23-24), and carbonates (p, 26), but fails to teach the invention as claimed. 
Therefore, none of the cited references adequately teaches the invention as claimed by the instant method. 

This application is in condition for allowance except for the following formal matters: 
Cancellation of the non-elected claims 1-7, 9-12, and 14.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        7/2/2022